GIERKE, Judge
(concurring in part and dissenting in part):
I agree with the majority’s decision to affirm the findings, but I cannot join in affirming this Marine’s death sentence. I am not satisfied that Lance Corporal (LCPL) Curtis received the representation during presentencing that the Constitution requires and a member of our Armed Forces deserves.
Appellant needed only one vote to avoid a death sentence. See RCM 1004(b)(4)(C) & (7), and 1006(d)(4)(A), Manual for Courts-Martial, United States (1994 ed.). I am troubled by the defense failure to present the ample — and sometimes gratuitous — intoxication evidence as a matter in extenuation. See RCM 1001(c)(1)(A) (“Matter in extenuation of an offense serves to explain the circumstances surrounding the commission of an offense, including those reasons for committing the offense which do not constitute a legal justification or excuse.”). It would appear that the defense had nothing to lose after the “rage” theory of defense failed. I would remand for further factfinding to determine the tactical reasons behind the defense team’s failure to incorporate the intoxication evidence into their presentencing case. United States v. Boone, 42 MJ 308, 314 (1995) (remanded for further factfinding on why such a meager sentencing case was presented).
Appellant’s case was not a dispute about “Did he do it?” Quite the contrary, the focus of the case was “Why did he do it?” The defense team’s job was to provide an explanation sufficient to win one vote for life.
LCPL Curtis’ defense team may well have had valid tactical reasons for not exploiting the intoxication evidence, but the record does not reflect them. To the contrary, this record cries out for explanation.
LCPL Curtis’ presentencing case was brief, taking only two hours and eight minutes, including recesses. The defense presented five witnesses (no experts) and two exhibits, but did not present any evidence of appellant’s intoxication.
The defense sentencing argument covered less than three pages in the record and said nothing about appellant’s intoxication or how it was linked to the murders. The defense did not request an instruction that intoxication was a relevant factor for the members to consider during deliberations. The members deliberated for only an hour and 18 minutes before sentencing LCPL Curtis to death.
There are countless ways to provide effective assistance in any given case. Certainly, length is not the sole yardstick to measure counsel’s performance. Under the facts and circumstances of this case, however, I believe that there is a serious question whether LCPL Curtis would have been sentenced to death if counsel had used the intoxication *172evidence to convince at least one member to vote for life.
The record is replete with evidence of substantial intoxication. LCPL Moore testified that Curtis was “‘heavily' drunk,” having consumed between half and three-quarters of a half gallon of gin. 44 MJ at 122. LCPL Moore, in a statement to law enforcement officials, observed that at about midnight “Curtis was too drunk to move.” LCPL Jones, who lived next door to Curtis on the night of the killings, was also aware of his intoxication and how it affected him. LCPL Curtis himself testified that he had consumed “about a pint” of gin before the murders.
In Trooper Addison’s North Carolina “Driving While Impaired Report Form HP-327,” he rated Curtis as “unfit” to drive. According to the report, at 7:16 a.m. on April 14, Curtis’ speech was slurred; he took an incorrect number of steps on the walk and turn test; he was swaying; and he failed the finger-to-nose test with both hands. In Trooper Addison’s opinion, Curtis’ impairment was extreme, the most severe category available. Likewise, the “Affidavit and Revocation Report of Charging Officer,” showed that at 7:16 a.m. Curtis had a “strong odor of a alcohol [sic] beverage on his breath— Glassy eyes.” There was chemical evidence available from a breathalyzer test that showed the Curtis’ blood-alcohol content was still .06 some seven hours after the murders.
The defense also had a sanity board report estimating that appellant’s blood-alcohol content was .20 when the murders occurred. Most importantly, the sanity board opined that “it is doubtful that the event would have happened without the use of alcohol.” Inexplicably, the defense used none of this evidence.
Federal law, both military and civilian, recognizes that intoxication may mitigate an offense. See, e.g., RCM 916(Z )(2), Discussion (“[E]vidence of voluntary intoxication may be admitted in extenuation.”). A standard sentencing instruction in military practice is that the members may consider an accused’s “physical impairment” as a matter in extenuation and mitigation. See para. 2-37, Military Judges’ Benchbook at 2-45 (Dept, of the Army Pamphlet 27-9 (Change 1, Feb. 1985)). Federal law specifically recognized impairment as a statutory mitigator in the aircraft piracy and hijacking statute in effect when appellant was tried. See 49 USC § 1473(c)(6)(b) (1974). ' The current “drug kingpin” murder statute also includes an impairment mitigator. . See 18 USC §§ 3591(b)(2) and 3592(a)(1) (1994), and 21 USC § 848(m)(l) (1988). Finally, intoxication has been recognized as a nonstatutory mitigator in capital murder cases. See Parker v. Dugger, 498 U.S. 308, 111 S.Ct. 731, 112 L.Ed.2d 812 (1991).
The majority states that “fflefense counsel had a number of options in dealing with the intoxication issue: to ignore it, deny it, or work it in to the findings and sentencing portions of the trial.” The majority relies on MAJ Boyett’s opinion that the appellant’s intoxication was not “a significant factor.” The majority also relies on the defense team’s “strategic decision not to present intoxication as a key factor in the killings but, rather, to refer to it in argument.” 44 MJ at 122.
Although both MAJ Boyett and CAPT Lambert were asked after the trial about their failure to exploit the intoxication evidence, their post-trial affidavits refer only to their decision not to present intoxication evidence on the merits. Neither defense counsel has explained why the defense did not exploit the intoxication evidence during the presentencing hearing.
The defense team’s omissions are troublesome. The intoxication evidence was consistent with the unsuccessful “rage” defense, and thus did not require a change of tactics after findings. Once the court members rejected the “rage” theory, there was no explanation offered to the members why a previously good Marine or a shy, introverted, young man from a good Christian home would commit these offenses. The answer appears tó be in the sanity board report. The intoxication evidence, as discussed in the *173sanity board report, tended to show that Curtis’ “use of alcohol reduced his ability to control his hostility.” Significantly, the report opined that Curtis probably would not have committed the offenses if he had not consumed alcohol. Yet the defense did not attempt to use the information from the sanity board report, did not present any intoxication evidence during presentencing, did not request an instruction that intoxication is an extenuating circumstance under RCM 1001(c)(1)(a) and did not mention Curtis’ intoxication in sentencing argument.
CAPT Lambert does not address this issue in his post-trial affidavit. MAJ Boyett explains his failure to exploit the sanity board report by saying that he “did not like Dr. Ogburn’s comments about this being a clearly premeditated act.” While I can accept his explanation for findings, he does not explain the defense team’s failure to use it in presentencing, after the members had already found premeditation unanimously and beyond a reasonable doubt. I need additional explanation before I can be satisfied that LCPL Curtis received the effective assistance of counsel guaranteed to men and women of the Armed Forces by the Constitution, the Uniform Code of Military Justice, and the decisions of this Court. See United States v. Scott, 24 MJ 186 (CMA 1987).